1. The judgment of the trial court is reversed.
2. Appellant as prevailing party is awarded costs on appeal. CRC 8.891(a)(1) and (2).
3. The case shall be remanded to the trial court.
/s/ Dale A. Reinholtsen
Hon. Dale A. Reinholtsen, Presiding Judge
Appellate Division
Superior Court of California, County of Humboldt
/s/ Gregory Elvine-Kreis
Hon. Gregory Elvine-Kreis, Judge
Appellate Division
Superior Court of California, County of Humboldt
/s/ Kelly L. Neel
Hon. Kelly L. Neel, Judge
Appellate Division
Superior Court of California, County of Humboldt